United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 17, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 02-21209
                           Summary Calendar


UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

CHARLES EDWARD LAUDERDALE

                      Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-890-ALL
                      --------------------

Before KING, Chief Judge, and WIENER and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Charles Edward Lauderdale has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Lauderdale has not

filed a response to counsel’s motion.    Our independent review of

the record and counsel’s brief discloses no nonfrivolous issues

for appeal.    Accordingly, counsel's motion for leave to withdraw

is GRANTED, counsel is excused from further responsibilities

herein, and the appeal is DISMISSED.    See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.